In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
JAGODA RADOSAVLJEVIC,      *
                           *                         No. 13-135V
               Petitioner, *                         Special Master Christian J. Moran
                           *
v.                         *                         Filed: January 2, 2014
                           *
SECRETARY OF HEALTH        *                         Attorneys’ fees and costs; stipulation
AND HUMAN SERVICES,        *                         of fact; award in the amount to which
                           *                         respondent does not object
               Respondent. *
*************************

Mark L. Krueger, Krueger & Hernandez, S.C., Baraboo, WI, for petitioner.
Lara A. Englund, United States Department of Justice, Washington, D.C., for respondent.

                    UNPUBLISHED DECISION ON FEES AND COSTS1

        Respondent filed a stipulation of fact concerning final attorneys’ fees and costs in the
above-captioned matter on December 30, 2013. Petitioner informally submitted an application
for attorneys’ fees and costs to respondent. After informal discussions, respondent agreed not to
object to a request for attorneys’ fees and costs in the amount of $13,831.74. In compliance with
General Order #9, petitioner states that she incurred no costs in pursuing her petition. The Court
awards the amount petitioner requests.

        Petitioner filed her petition on February 21, 2013, and was awarded compensation on
December 30, 2013. Judgment has not yet entered. Because petitioner received compensation,
she is entitled to an award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

      Petitioner seeks a total of $13,831.74 in attorneys’ fees and costs for her counsel.
Respondent has no objection to the amount requested for attorneys’ fees and costs.




       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
         After reviewing the request, the Court awards a check made payable to petitioner and
petitioner’s attorney, Mark L. Krueger, in the amount of $13,831.74 for attorneys’ fees and other
litigation costs. The Court thanks the parties for their cooperative efforts in resolving this matter.

       The Clerk shall enter judgment accordingly.2

       IT IS SO ORDERED.

                                                       s/Christian J. Moran
                                                       Christian J. Moran
                                                       Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party
filing a notice renouncing the right to seek review by a United States Court of Federal Claims
judge.

                                                  2